UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811- 07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2017 Date of reporting period:	July 31, 2016 Item 1. Schedule of Investments: Putnam Multi-Cap Core Fund The fund's portfolio 7/31/16 (Unaudited) COMMON STOCKS (99.5%) (a) Shares Value Aerospace and defense (4.0%) Boeing Co. (The) 8,954 $1,196,792 General Dynamics Corp. 11,202 1,645,462 Honeywell International, Inc. 14,525 1,689,693 L-3 Communications Holdings, Inc. 14,503 2,199,090 Northrop Grumman Corp. 25,563 5,537,713 Raytheon Co. 16,848 2,350,801 TransDigm Group, Inc. (NON) 7,230 2,020,930 United Technologies Corp. 14,009 1,508,069 Air freight and logistics (0.3%) United Parcel Service, Inc. Class B 13,675 1,478,268 Airlines (1.7%) American Airlines Group, Inc. 53,115 1,885,583 Delta Air Lines, Inc. 57,854 2,241,843 Southwest Airlines Co. 51,787 1,916,637 United Continental Holdings, Inc. (NON) 32,719 1,534,194 Auto components (0.4%) Lear Corp. 14,494 1,644,344 Automobiles (0.5%) General Motors Co. 69,917 2,205,182 Banks (7.3%) Bank of America Corp. 512,083 7,420,083 Citigroup, Inc. 145,675 6,382,022 JPMorgan Chase & Co. 185,424 11,861,573 KeyCorp 159,557 1,866,817 Regions Financial Corp. 191,715 1,758,027 Wells Fargo & Co. 83,376 3,999,547 Beverages (2.2%) Dr. Pepper Snapple Group, Inc. 21,563 2,124,171 Molson Coors Brewing Co. Class B 21,642 2,210,947 PepsiCo, Inc. 49,652 5,408,096 Biotechnology (3.6%) Amgen, Inc. 36,890 6,346,187 ARIAD Pharmaceuticals, Inc. (NON) 48,397 460,255 Biogen, Inc. (NON) 5,717 1,657,530 Gilead Sciences, Inc. 66,166 5,258,212 Medivation, Inc. (NON) 23,406 1,497,750 United Therapeutics Corp. (NON) 10,049 1,216,029 Capital markets (2.6%) Ameriprise Financial, Inc. 9,665 926,294 Goldman Sachs Group, Inc. (The) 25,057 3,979,302 KKR & Co. LP 128,528 1,855,944 Morgan Stanley 126,118 3,623,370 State Street Corp. 24,494 1,611,215 Chemicals (1.8%) Chemtura Corp. (NON) 25,823 725,368 Dow Chemical Co. (The) 42,430 2,277,218 E.I. du Pont de Nemours & Co. 18,876 1,305,653 LyondellBasell Industries NV Class A 21,220 1,597,017 Monsanto Co. 11,314 1,207,996 Mosaic Co. (The) (S) 35,289 952,803 Commercial services and supplies (1.4%) Deluxe Corp. 27,964 1,890,087 KAR Auction Services, Inc. 33,844 1,447,508 Tyco International PLC 24,172 1,101,518 Waste Connections, Inc. (Canada) 19,845 1,478,056 West Corp. 28,653 633,518 Communications equipment (1.6%) Cisco Systems, Inc. 188,358 5,750,570 RADCOM, Ltd. (Israel) (NON) 115,000 1,637,600 Consumer finance (1.9%) Capital One Financial Corp. 46,221 3,100,505 Discover Financial Services 52,748 2,998,196 Synchrony Financial (NON) 90,147 2,513,298 Containers and packaging (0.5%) Ball Corp. 17,636 1,246,336 Graphic Packaging Holding Co. 78,212 1,066,812 Diversified financial services (1.1%) Capitol Acquisition Corp. III (Units) (NON) 52,011 516,989 Easterly Acquisition Corp. (Units) (NON) 192,680 1,973,043 Pace Holdings Corp. (Units) (NON) 103,001 1,045,460 Silver Run Acquisition Corp. (Units) (NON) 105,575 1,314,409 Diversified telecommunication services (1.5%) AT&T, Inc. 50,118 2,169,608 Iridium Communications, Inc. (NON) (S) 72,064 647,135 Level 3 Communications, Inc. (NON) 35,627 1,802,726 Verizon Communications, Inc. 43,808 2,427,401 Electric utilities (1.7%) Edison International 14,665 1,134,778 Entergy Corp. 26,281 2,139,011 Exelon Corp. 87,364 3,256,930 FirstEnergy Corp. 31,364 1,095,231 Electrical equipment (0.3%) Emerson Electric Co. 23,655 1,322,315 Energy equipment and services (1.4%) Halliburton Co. 61,559 2,687,666 Nabors Industries, Ltd. 125,595 1,130,355 Schlumberger, Ltd. 31,345 2,523,899 Food and staples retail (2.8%) CVS Health Corp. 37,949 3,518,631 Kroger Co. (The) 55,312 1,891,117 Wal-Mart Stores, Inc. 66,858 4,878,628 Walgreens Boots Alliance, Inc. 32,609 2,584,263 Food products (1.3%) General Mills, Inc. 12,724 914,728 JM Smucker Co. (The) 16,261 2,506,796 Kraft Heinz Co. (The) 31,102 2,686,902 Gas utilities (0.7%) UGI Corp. 73,376 3,320,998 Health-care equipment and supplies (2.6%) Baxter International, Inc. 30,506 1,464,898 Becton Dickinson and Co. 8,393 1,477,168 C.R. Bard, Inc. 17,969 4,020,204 Danaher Corp. 26,327 2,144,071 Innocoll Holdings PLC (Ireland) (NON) 145,906 754,334 Tactile Systems Technology, Inc. (NON) 165,000 1,857,900 Health-care providers and services (3.7%) Aetna, Inc. 19,123 2,203,161 AmerisourceBergen Corp. 17,331 1,476,428 Anthem, Inc. 7,521 987,808 Cardinal Health, Inc. 20,776 1,736,874 Cigna Corp. 4,854 625,972 Express Scripts Holding Co. (NON) 10,660 810,906 HCA Holdings, Inc. (NON) 38,610 2,977,989 McKesson Corp. 10,879 2,116,618 Surgery Partners, Inc. (NON) (S) 121,133 2,196,141 UnitedHealth Group, Inc. 12,396 1,775,107 Hotels, restaurants, and leisure (2.8%) Carrols Restaurant Group, Inc. (NON) 48,235 584,126 Del Taco Restaurants, Inc. (NON) 183,246 1,925,915 McDonald's Corp. 32,400 3,811,860 Peak Resorts, Inc. 103,650 505,812 Penn National Gaming, Inc. (NON) 168,879 2,536,563 Wyndham Worldwide Corp. 29,101 2,066,753 Yum! Brands, Inc. 14,815 1,324,757 Household durables (1.8%) D.R. Horton, Inc. 33,455 1,100,000 New Home Co., Inc. (The) (NON) (S) 206,106 2,030,144 Tempur Sealy International, Inc. (NON) (S) 27,275 2,062,808 UCP, Inc. Class A (NON) 93,906 788,810 WCI Communities, Inc. (NON) 134,439 2,262,608 Household products (0.5%) Procter & Gamble Co. (The) 24,740 2,117,497 Independent power and renewable electricity producers (0.6%) Calpine Corp. (NON) 72,581 997,263 NRG Energy, Inc. 119,148 1,649,008 Insurance (3.6%) American International Group, Inc. 118,564 6,454,624 Assured Guaranty, Ltd. 60,008 1,607,614 Hartford Financial Services Group, Inc. (The) 53,522 2,132,852 Lincoln National Corp. 32,696 1,427,834 MetLife, Inc. 58,773 2,511,958 Prudential PLC (United Kingdom) 58,301 1,030,065 Travelers Cos., Inc. (The) 11,005 1,279,001 Internet and catalog retail (1.0%) Amazon.com, Inc. (NON) 5,794 4,396,545 FabFurnish GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Global Fashion Holding SA (acquired 8/2/13, cost $43,883) (Private) (Brazil) (F) (RES) (NON) 1,036 7,460 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Internet software and services (3.9%) Alphabet, Inc. Class A (NON) 8,870 7,019,186 Alphabet, Inc. Class C (NON) 8,205 6,307,922 Facebook, Inc. Class A (NON) 27,057 3,353,445 Instructure, Inc. (NON) 200 4,348 Wix.com, Ltd. (Israel) (NON) 28,724 1,022,574 IT Services (3.4%) Computer Sciences Corp. 65,772 3,145,875 IBM Corp. 40,087 6,438,774 Visa, Inc. Class A 52,121 4,068,044 Xerox Corp. 193,296 1,990,949 Leisure products (0.2%) Malibu Boats, Inc. Class A (NON) 70,162 957,010 Life sciences tools and services (0.3%) Agilent Technologies, Inc. 31,211 1,501,561 Machinery (1.1%) Deere & Co. (S) 31,888 2,478,016 Fortive Corp. (NON) 13,163 634,588 Manitowoc Foodservice, Inc. (NON) 26,656 488,871 Trinity Industries, Inc. 67,559 1,568,044 Media (2.7%) CBS Corp. Class B (non-voting shares) 25,232 1,317,615 Charter Communications, Inc. Class A (NON) 12,102 2,842,397 Comcast Corp. Class A 32,144 2,161,684 DISH Network Corp. Class A (NON) 20,625 1,101,788 Liberty Global PLC LiLAC Class C (United Kingdom) (NON) 5 175 Live Nation Entertainment, Inc. (NON) 79,208 2,171,883 Time Warner, Inc. 21,650 1,659,473 Townsquare Media, Inc. Class A (NON) 51,048 417,573 Walt Disney Co. (The) 7,499 719,529 Metals and mining (0.8%) ArcelorMittal ADR (France) (NON) 245,265 1,599,128 Nucor Corp. 39,774 2,133,477 Multiline retail (1.4%) Dollar General Corp. 33,156 3,141,199 Macy's, Inc. 23,514 842,507 Target Corp. 29,856 2,249,052 Oil, gas, and consumable fuels (4.6%) Boardwalk Pipeline Partners LP 75,864 1,267,687 ConocoPhillips 26,481 1,080,954 DHT Holdings, Inc. (Bermuda) 94,974 442,579 Enterprise Products Partners LP 78,997 2,249,045 Exxon Mobil Corp. 79,067 7,033,010 Memorial Resource Development Corp. (NON) 91,136 1,365,217 Pioneer Natural Resources Co. 5,572 905,840 Scorpio Tankers, Inc. 695,500 3,310,580 Suncor Energy, Inc. (Canada) 25,199 678,105 Valero Energy Corp. 45,560 2,381,877 Personal products (0.6%) Coty, Inc. Class A 24,383 655,171 Edgewell Personal Care Co. (NON) 25,901 2,191,484 Pharmaceuticals (5.2%) Bristol-Myers Squibb Co. 14,791 1,106,515 Cardiome Pharma Corp. (Canada) (NON) 114,245 357,587 Impax Laboratories, Inc. (NON) 18,629 585,323 Jazz Pharmaceuticals PLC (NON) 16,882 2,548,676 Johnson & Johnson 45,261 5,668,035 Merck & Co., Inc. 53,319 3,127,693 Mylan NV (NON) 34,000 1,590,860 Pfizer, Inc. 229,812 8,477,765 Real estate investment trusts (REITs) (2.0%) Armada Hoffler Properties, Inc. 217,631 3,257,936 Brixmor Property Group, Inc. 45,027 1,278,767 Easterly Government Properties, Inc. (S) 118,807 2,434,355 Gaming and Leisure Properties, Inc. 41,375 1,482,466 Hannon Armstrong Sustainable Infrastructure Capital, Inc. 35,582 800,239 Real estate management and development (0.2%) Kennedy-Wilson Holdings, Inc. 49,156 1,034,734 Road and rail (1.0%) Old Dominion Freight Line, Inc. (NON) 15,740 1,096,448 Union Pacific Corp. 35,282 3,282,990 Semiconductors and semiconductor equipment (3.5%) Broadcom, Ltd. 10,278 1,664,830 Intel Corp. 144,162 5,025,487 Lam Research Corp. (S) 19,911 1,787,410 Micron Technology, Inc. (NON) 143,525 1,972,034 NVIDIA Corp. 36,171 2,065,364 QUALCOMM, Inc. 27,847 1,742,665 Texas Instruments, Inc. 26,130 1,822,568 Software (3.9%) Electronic Arts, Inc. (NON) 19,422 1,482,287 Microsoft Corp. 230,907 13,087,809 Oracle Corp. 56,114 2,302,919 TubeMogul, Inc. (NON) 75,703 848,631 Specialty retail (3.7%) American Eagle Outfitters, Inc. (S) 140,468 2,517,187 Best Buy Co., Inc. 49,660 1,668,576 Gap, Inc. (The) (S) 84,759 2,185,935 Home Depot, Inc. (The) 35,796 4,948,439 Lowe's Cos., Inc. 31,818 2,617,985 Michaels Cos., Inc. (The) (NON) 51,140 1,348,050 TJX Cos., Inc. (The) 18,103 1,479,377 Technology hardware, storage, and peripherals (3.4%) Apple, Inc. 106,239 11,071,166 Hewlett Packard Enterprise Co. 128,130 2,693,293 HP, Inc. 128,130 1,795,101 Thrifts and mortgage finance (0.4%) Radian Group, Inc. 131,520 1,696,607 Total common stocks (cost $426,415,292) SHORT-TERM INVESTMENTS (3.2%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.62% (d) 14,447,000 $14,447,000 Total short-term investments (cost $14,447,000) TOTAL INVESTMENTS Total investments (cost $440,862,292) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2016 through July 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $455,093,260. (b) The aggregate identified cost on a tax basis is $442,005,136, resulting in gross unrealized appreciation and depreciation of $50,018,188 and $24,549,470, respectively, or net unrealized appreciation of $25,468,718. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $7,463, or less than 0.1% of net assets. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $14,447,000, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $14,180,508. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $65,593,661 $— $7,463 Consumer staples 33,688,431 — — Energy 27,056,814 — — Financials 87,175,146 — — Health care 70,025,557 — — Industrials 44,627,034 — — Information technology 90,100,851 — — Materials 14,111,808 — — Telecommunication services 7,046,870 — — Utilities 13,593,219 — — Total common stocks — Short-term investments — 14,447,000 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 29, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 29, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 29, 2016
